Title: To George Washington from John Carlyle, 22 August 1758
From: Carlyle, John
To: Washington, George



Dr Sir
Alexr. Augt 22d 1758

I Was favd with yours of the 9h & 20t. Int.—In Answer to the former you have A Letter from Me to Mr Simons. Yr Other covers the recet of my two last & am Glad I had it In my power to give you the Satisfaction of Copethorns safe Arrivall, the Generall Accounts of Sales for Tobacco this Yr has been from 7 to 10 £ ⅌ hhd & its the received Opinion it must be higher, the Prospect at Preasent being So bad that All Agree this Whole Collony will Not make more than 10,000 hhds & those that Can will keep up their Tobacco for A Price & by All Accounts from home their is No Quantity on hand.
The Preasent Prospect of any Thing being done this Year To the W’ward Seems very bad but as I am a prejudiced Person Agt Sum of the Gt Men on that Command, I dare not find fault Least I Shoud not make Proper Allowances, I am greatly Obliged to you for Yr Account of Affairs, & heartily am Sorrey for Yr & many other Gentn Seituation Who If they had Leave wou’d be of Service to A Country that has done all (nay more then was) In Their power to Carrey on The Warr to Advantage.
Coll Fairfax has Wrote You lately, as Also has Jno. Pattinson

relateing Your Buildings, It Must be from Sum Currious Eye or Sumthing of that kind that hinders Your Not receiving Letters from him, for I have Seen Severall & have forwarded Sum As to Knight I cannot Say So much for As I donot So Often Converse With him only In General I am told You’l make A Good Crop & what of It I have Seen You have the best Corn & Tobacco In This County & dare Say Jno. Pattinson has your Interest At heart as much As If it Was his own.
Nothing New has happen’d here Since You left this the Ladys here & at Belvoir desires their Compts to You—They Joyn Colo. Fairfax (who is here) Mr Dalton & Me In heartey Wishes for Yr Health & Safe Return to A Life of Ease & Plenty & am Dr Sir Yr obliged Hble Servant

John Carlyle


P.S. Mr Ramsay is Much Wanted At Winchester & here, & dayly Expected. Yrs &c. J.C.


The Inclosed Letter for Mr Ramsay Contains Matters of Moment to him & Us & If hes Come Away Wch We Are In hopes he is We desire Youd Inclose it back to Us. Excuse this Trouble from Yrs &c. C[arlyle] & D[alton]

